







Execution Version
    

--------------------------------------------------------------------------------



Revolving Line of Credit Note
(Daily LIBOR)




$15,000,000.00                                    April 24, 2020


FOR VALUE RECEIVED, CHESAPEAKE UTILITIES CORPORATION, a Delaware corporation
(the “Borrower”), with an address at 909 Silver Lake Boulevard, Dover, Delaware
19904-2472, promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the
“Bank”), in lawful money of the United States of America in immediately
available funds at its offices located at The Tower at PNC Plaza, 300 Fifth
Avenue, Pittsburgh, Pennsylvania 15222, or at such other location as the Bank
may designate from time to time, the principal sum of FIFTEEN MILLION DOLLARS
($15,000,000.00) (the “Facility”) or such lesser amount as may be advanced to or
for the benefit of the Borrower hereunder, together with interest accruing on
the outstanding principal balance from the date hereof, all as provided below.


1.    Revolving Line of Credit Advances. This Note evidences a revolving line of
credit. The Borrower may borrow, repay and reborrow hereunder and the Bank may
advance and readvance under this Note from time to time (each an “advance” and
together the “advances”) until the Expiration Date, subject to the terms and
conditions of this Note and the Loan Documents (as defined below). The
“Expiration Date” shall mean October 31, 2020, or such later date as may be
designated by the Bank by written notice from the Bank to the Borrower. The
Borrower acknowledges and agrees that in no event will the Bank be under any
obligation to extend or renew the Facility or this Note beyond the Expiration
Date. In no event shall the aggregate unpaid principal amount of advances under
this Note exceed the face amount of this Note.


2.    Interest Rate and Payments. Amounts outstanding under this Note will bear
interest at a rate per annum which is at all times equal to (A) the Daily LIBOR
Rate (as defined below) plus (B) one hundred seventy-five (175) basis points
(1.75%). Accrued interest will be due and payable on the first (1st) day of each
month, beginning with the payment due on June 1, 2020. The outstanding principal
balance and any accrued but unpaid interest shall be due and payable on the
Expiration Date.


3.    Certain Definitions. If the following terms are used in this Note, such
terms shall have the meanings set forth below:


“Alternate Rate” shall mean the sum of (A) the Base Rate plus (B) seventy-five
(75) basis points (0.75%).


“Base Rate” shall mean the higher of (A) the Prime Rate, and (B) the sum of the
Overnight Bank Funding Rate plus 50 basis points (0.50%). If and when the Base
Rate (or any component thereof) changes, the rate of interest with respect to
any amounts hereunder to which the Base Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.


“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh Pennsylvania.


“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (A) the Published Rate by (B) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency fundings by banks on such day;
provided, however, if the Daily LIBOR Rate determined as provided above would be
less than 1.00%,





--------------------------------------------------------------------------------





then such rate shall be deemed to be 1.00%. The rate of interest will be
adjusted automatically as of each Business Day based on changes in the Daily
LIBOR Rate without notice to the Borrower.


“Default Rate” shall mean the rate per annum (based on the actual number of days
that principal is outstanding over a year of 360 days) equal to the lesser of
(A) the sum of 3% plus the interest rate in effect from time to time under this
Note and (B) the Maximum Rate.


“Maximum Rate” shall mean the maximum rate of interest allowed by applicable
law.


“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurocurrency borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the Federal Reserve Bank of New York (“NYFRB”), as set
forth on its public website from time to time, and as published on the next
succeeding Business Day as the overnight bank funding rate by the NYFRB (or by
such other recognized electronic source (such as Bloomberg) selected by the Bank
for the purpose of displaying such rate); provided, that if such day is not a
Business Day, the Overnight Bank Funding Rate for such day shall be such rate on
the immediately preceding Business Day; provided, further, that if such rate
shall at any time, for any reason, no longer exist, a comparable replacement
rate determined by the Bank at such time (which determination shall be
conclusive absent manifest error). If the Overnight Bank Funding Rate determined
as above would be less than zero, then such rate shall be deemed to be zero. The
rate of interest charged shall be adjusted as of each Business Day based on
changes in the Overnight Bank Funding Rate without notice to the Borrower.


“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.


“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).


4.    Advance Procedures. If permitted by the Bank, a request for advance may be
made by telephone or electronic mail, with such confirmation or verification (if
any) as the Bank may require in its discretion from time to time. A request for
advance by any Borrower shall be binding upon Borrower. The Borrower authorizes
the Bank to accept telephonic and electronic requests for advances, and the Bank
shall be entitled to rely upon the authority of any person providing such
instructions. The Borrower hereby indemnifies and holds the Bank harmless from
and against any and all damages, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses) which may arise or be
created by the acceptance of such telephonic and electronic requests or by the
making of such advances. The Bank will enter on its books and records, which
entry when made will be presumed correct, the date and amount of each advance,
as well as the date and amount of each payment made by the Borrower.


5.    Interest Calculation; Maximum Rate. Interest will be calculated based on
the actual number of days that principal is outstanding over a year of 360 days.
In no event will the rate of interest hereunder exceed the Maximum Rate.
Regardless of any other provision of this Note or the other Loan Documents, if
for any reason the effective interest rate should exceed the Maximum Rate, the
effective interest rate shall be deemed reduced to, and shall be, the Maximum
Rate, and (i) the amount which would be excessive interest shall be deemed
applied to the reduction of the principal balance of this Note and not to the
payment of interest, and (ii) if the loan evidenced by this Note has been or is
thereby paid in full, the excess shall be returned to the party paying same,
such application to the principal balance of this Note or the refunding of such
excess to be a complete settlement and acquittance thereof.


6.    Alternate LIBOR Rate Provisions. If the Bank determines (which
determination shall be final and conclusive) that, by reason of circumstances
affecting the eurodollar market generally, deposits in dollars (in the
applicable amounts) are not being offered to banks in the eurodollar market for
the selected term, or adequate means do not exist for





--------------------------------------------------------------------------------





ascertaining the Daily LIBOR Rate, then the Bank shall give notice thereof to
the Borrower. Thereafter, until the Bank notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the interest rate
for all amounts outstanding under this Note shall be equal to the Alternate
Rate.


In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans based on the Daily LIBOR Rate, the Bank
shall notify the Borrower. Upon receipt of such notice, until the Bank notifies
the Borrower that the circumstances giving rise to such determination no longer
apply, the interest rate on all amounts outstanding under this Note shall be the
Alternate Rate.


The LIBOR Replacement Rider attached to this Note and incorporated herein by
this reference provides a mechanism for determining an alternative rate of
interest in the event that the London interbank offered rate is no longer
available or in certain other circumstances. The Bank does not warrant or accept
any responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBOR” or with respect to any
alternative or successor rate thereto, or replacement rate therefor. To the
extent that any term or provision of the LIBOR Replacement Rider is or may be
inconsistent with any term or provision in the remainder of this Note or any
other Loan Document, the terms and provisions of the LIBOR Replacement Rider
shall control.


7.    Other Payment Terms. If any payment under this Note shall become due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
in connection with such payment. The Borrower hereby authorizes the Bank to
charge the Borrower’s deposit account at the Bank for any payment when due under
this Note or any other Loan Document. Payments received will be applied to
charges, fees and expenses (including attorneys’ fees), accrued interest and
principal in any order the Bank may choose, in its sole discretion.


8.    Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within 15 calendar days of the date due and payable, the Borrower also
shall pay to the Bank a late charge equal to the lesser of 5% of the amount of
such payment or $100.00 (the “Late Charge”). Such 15-day period shall not be
construed in any way to extend the due date of any such payment. Upon maturity,
whether by acceleration, demand or otherwise, and at the Bank’s option upon the
occurrence of any Event of Default (as hereinafter defined) and during the
continuance thereof, amounts outstanding under this Note shall bear interest at
the Default Rate. The Default Rate shall continue to apply whether or not
judgment shall be entered on this Note. Both the Late Charge and the Default
Rate are imposed as liquidated damages for the purpose of defraying the Bank’s
expenses incident to the handling of delinquent payments, but are in addition
to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ. In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default. The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.


9.    Prepayment. The indebtedness evidenced by this Note may be prepaid in
whole or in part at any time without penalty.


10.    Increased Costs; Yield Protection. On written demand, together with
written evidence of the justification therefor, the Borrower agrees to pay the
Bank all direct costs incurred, any losses suffered or payments made by the Bank
as a result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law,





--------------------------------------------------------------------------------





rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


11.    Other Loan Documents. This Note is issued in connection with that certain
Loan Agreement between the Borrower and the Bank, dated on or about the date
hereof, and the other agreements and documents executed and/or delivered in
connection therewith or referred to therein, the terms of which are incorporated
herein by reference (as amended, modified or renewed from time to time,
collectively the “Loan Documents”). Such documents may be executed
contemporaneously with the execution of this Note, or they may be executed and
delivered at another time. .


12.    Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note: (i) the nonpayment of any
principal, interest or other indebtedness under this Note when due; (ii) the
occurrence of any event of default or any default and the lapse of any notice or
cure period, or any Obligor’s failure to observe or perform any material
covenant or other agreement, under or contained in any Loan Document or any
other document now or in the future evidencing or securing any debt of any
Obligor to the Bank; (iii) the filing by or against any Obligor of any
proceeding in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 60 days of the commencement thereof, provided that the Bank shall not be
obligated to advance additional funds hereunder during such period); (iv) any
assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank in respect of a claim against
the Obligor in excess of $5,000,000; (v) a default with respect to any other
indebtedness of any Obligor for borrowed money in excess of $5,000,000.00,
individually or in the aggregate, if the effect of such default is to cause or
permit the acceleration of such debt; (vi) the commencement of any foreclosure
or forfeiture proceeding, execution or attachment against any collateral
securing the obligations of any Obligor to the Bank; (vii) the entry of one or
more final non-appealable judgment(s) against any Obligor in excess of
$5,000,000.00, individually or in the aggregate, that is not covered by one or
more insurance policies of an Obligor and the failure of such Obligor to
discharge the judgment within 45 days of the entry thereof; (viii) any change in
any Obligor’s business, assets, operations, financial condition or results of
operations that has or could reasonably be expected to have any material adverse
effect on any Obligor; (ix) any Obligor ceases doing business as a going
concern; (x) any representation or warranty made by any Obligor to the Bank in
any Loan Document or any other documents now or in the future evidencing or
securing the obligations of any Obligor to the Bank, is false, erroneous or
misleading in any material respect; (xi) if this Note or any guarantee executed
by any Obligor is secured, the failure of any Obligor to provide the Bank with
additional collateral if in the Bank’s opinion at any time or times, the market
value of any of the collateral securing this Note or any guarantee has
depreciated below that required pursuant to the Loan Documents or, if no
specific value is so required, then in an amount deemed material by the Bank;
(xii) the revocation or attempted revocation, in whole or in part, of any
guarantee by any Obligor; or (xiii) the death, incarceration, indictment or
legal incompetency of any individual Obligor or, if any Obligor is a partnership
or limited liability company, the death, incarceration, indictment or legal
incompetency of any individual general partner or member. As used herein, the
term “Obligor” means any Borrower and any guarantor of, or any pledgor,
mortgagor or other person or entity providing collateral support for, the
Borrower’s obligations to the Bank existing on the date of this Note or arising
in the future.


Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the





--------------------------------------------------------------------------------





Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.


13.    Right of Setoff. The Borrower acknowledges that the Bank shall have, with
respect to the Borrower’s obligations to the Bank under this Note, to the extent
arising by law, a possessory security interest in, and a right of setoff
against, all of the Borrower’s right, title and interest in and to, all of the
Borrower’s deposits, moneys, securities and other property now or hereafter in
the possession of or on deposit with, or in transit to, the Bank or any other
direct or indirect subsidiary of The PNC Financial Services Group, Inc., whether
held in a general or special account or deposit, whether held jointly with
someone else, or whether held for safekeeping or otherwise, excluding, however,
all IRA, Keogh, and trust accounts. Every such security interest and right of
setoff may be exercised without demand upon or notice to the Borrower. Every
such right of setoff shall be deemed to have been exercised immediately upon the
occurrence of an Event of Default hereunder without any action of the Bank,
although the Bank may enter such setoff on its books and records at a later
time.


14.    Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date of any renewal, extension
or modification of the Facility, and at all times until the Facility has been
terminated and all amounts thereunder have been indefeasibly paid in full, that:
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (b) the proceeds of the Facility will not
be used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Facility are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States, including but not limited to any Anti-Terrorism Laws. Borrower
covenants and agrees that it shall immediately notify the Bank in writing upon
the occurrence of a Reportable Compliance Event.


As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.


15.    Indemnity. The Borrower agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) (each, a “Claim”) which any Indemnified Party may incur or which may
be asserted against any Indemnified Party by any person, entity





--------------------------------------------------------------------------------





or governmental authority (including any person or entity claiming derivatively
on behalf of the Borrower), in connection with or arising out of or relating to
the matters referred to in this Note or in the other Loan Documents or the use
of any advance hereunder, whether (a) arising from or incurred in connection
with any breach of a representation, warranty or covenant by the Borrower, or
(b) arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,
regulation or order, or tort, or contract or otherwise, before any court or
governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any Claim that is determined by a court of
competent jurisdiction in a final, non-appealable judgment to have been solely
attributable to an Indemnified Party's gross negligence or willful misconduct.
The indemnity agreement contained in this paragraph shall survive the
termination of this Note, payment of any advance hereunder and the assignment of
any rights hereunder. The Borrower may participate at its expense in the defense
of any such action or claim.


16.    Miscellaneous. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests or as otherwise provided in this Note) and will be effective upon
receipt. Notices may be given in any manner to which the parties may agree.
Without limiting the foregoing, first-class mail, postage prepaid, facsimile
transmission and commercial courier service are hereby agreed to as acceptable
methods for giving Notices. In addition, the parties agree that Notices may be
sent electronically to any electronic address provided by a party from time to
time. Notices may be sent to a party’s address as set forth above or to such
other address as any party may give to the other for such purpose in accordance
with this paragraph. No delay or omission on the Bank’s part to exercise any
right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity. No modification,
amendment or waiver of, or consent to any departure by the Borrower from, any
provision of this Note will be effective unless made in a writing signed by the
Bank, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Notwithstanding the foregoing, the
Bank may modify this Note for the purposes of completing missing content or
correcting erroneous content, without the need for a written amendment, provided
that the Bank shall send a copy of any such modification to the Borrower (which
notice may be given by electronic mail). The Borrower agrees to pay on demand,
to the extent permitted by law, all costs and expenses incurred by the Bank in
the enforcement of its rights in this Note and in any security therefor,
including without limitation reasonable fees and expenses of the Bank’s counsel.
If any provision of this Note is found to be invalid, illegal or unenforceable
in any respect by a court, all the other provisions of this Note will remain in
full force and effect. The Borrower and all other makers and indorsers of this
Note hereby forever waive presentment, protest, notice of dishonor, notice of
non-payment, notice of intent to accelerate and notice of acceleration, and any
other notice of any kind. The Borrower also waives all defenses based on
suretyship or impairment of collateral. If this Note is executed by more than
one Borrower, the obligations of such persons or entities hereunder will be
joint and several. This Note shall bind the Borrower and its heirs, executors,
administrators, successors and assigns, and the benefits hereof shall inure to
the benefit of the Bank and its successors and assigns; provided, however, that
the Borrower may not assign this Note in whole or in part without the Bank’s
written consent and the Bank at any time may assign this Note in whole or in
part.


17.    Governing Law and Venue. This Note has been delivered to and accepted by
the Bank and will be deemed to be made in the State where the Bank’s office
indicated above is located (the “State”). This Note will be interpreted and the
rights and liabilities of the Bank and the Borrower determined in accordance
with the laws of the state, excluding its conflict of laws rules, including
without limitation the Electronic Transactions Act (or equivalent) in effect in
the state (or, to the extent controlling, the laws of the United States Of
America, including without limitation the Electronic Signatures in Global and
National Commerce Act). The Borrower hereby irrevocably consents to the
exclusive jurisdiction of any state or federal court in the county or judicial
district where the Bank’s office indicated above is located; provided that
nothing contained in this Note will prevent the Bank from bringing any action,
enforcing any award or judgment or exercising any rights against the Borrower
individually, against any security or against any property of the Borrower
within any other county, state or other foreign or domestic jurisdiction. The
Borrower acknowledges and agrees that the venue provided above is the most
convenient forum for both the Bank





--------------------------------------------------------------------------------





and the Borrower. The Borrower waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Note.


18.    Commercial Purpose. The Borrower represents that the indebtedness
evidenced by this Note is being incurred by the Borrower solely for the purpose
of acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.


19.    USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.


20.    Representation by Counsel. The Borrower hereby represents that it has
been represented by competent counsel of its choice, or has knowingly waived its
right to use and retain counsel, in the negotiation and execution of this Note
and the other Loan Documents; that it has read and fully understood the terms
hereof; that the Borrower and any retained counsel have been afforded an
opportunity to review, negotiate and modify the terms of this Note and the other
Loan Documents; and that it intends to be bound hereby. In accordance with the
foregoing, the general rule of construction to the effect that any ambiguities
in a contract are to be resolved against the party drafting the contract shall
not be employed in the construction and interpretation of this Note or any other
Loan Document.


21.    Counterparts; Electronic Signatures and Records. This Note and any other
Loan Document may be signed in any number of counterpart copies and by the
parties hereto on separate counterparts, but all such copies shall constitute
one and the same instrument. Notwithstanding any other provision herein, the
Borrower agrees that this Note, the Loan Documents, any amendments thereto, and
any other information, notice, signature card, agreement or authorization
related thereto (each, a “Communication”) may, at the Bank’s option, be in the
form of an electronic record. Any Communication may, at the Bank’s option, be
signed or executed using electronic signatures. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Bank of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format) for
transmission, delivery and/or retention.


22.    Unused Commitment Fee. Beginning on the first day of the quarter after
the date of this Note and continuing on the first day of each quarter thereafter
until the Expiration Date, the Borrower shall pay an unused commitment fee (the
“Unused Fee”) to the Bank, in arrears, at the rate of thirty-five (35) basis
points (0.35%) per annum on the average daily balance under this Note which is
undisbursed and uncanceled during the preceding quarter.  The Unused Fee shall
be computed on the basis of a year of 360 days and paid on the actual number of
days elapsed.  Borrower hereby authorizes and directs the Bank to charge the
Borrower’s deposit account with the Bank for each Unused Fee on or after the
date it is due.


23.    Power to Confess Judgment. The Borrower hereby empowers any attorney of
any court of record, after the occurrence of any Event of Default hereunder, to
appear for the Borrower and, with or without complaint filed, confess judgment,
or a series of judgments, against the Borrower in favor of the Bank or any
holder hereof for the entire principal balance of this Note, all accrued
interest and all other amounts due hereunder, together with costs of suit and an
attorney’s commission of the greater of 10% of such principal and interest or
$1,000 added as a reasonable attorney’s fee, and for doing so, this Note or a
copy verified by affidavit shall be a sufficient warrant. The Borrower hereby
forever waives and releases all errors in said proceedings and all rights of
appeal and all relief from any and all appraisement, stay or exemption laws of
any state now in force or hereafter enacted. The Borrower acknowledges and
agrees that, pursuant to the foregoing power to confess judgment granted to the
Bank, the Borrower is voluntarily and knowingly waiving its right to notice and
a hearing prior to the entry of a judgment by the Bank against the Borrower.
Interest on any such judgment shall accrue at the Default Rate.







--------------------------------------------------------------------------------





No single exercise of the foregoing power to confess judgment, or a series of
judgments, shall be deemed to exhaust the power, whether or not any such
exercise shall be held by any court to be invalid, voidable, or void, but the
power shall continue undiminished and it may be exercised from time to time as
often as the Bank shall elect until such time as the Bank shall have received
payment in full of the debt, interest and costs. Notwithstanding the attorney’s
commission provided for in the preceding paragraph (which is included in the
warrant for purposes of establishing a sum certain), the amount of attorneys’
fees that the Bank may recover from the Borrower shall not exceed the actual
attorneys’ fees incurred by the Bank.


24.    WAIVER OF JURY TRIAL. The Borrower irrevocably waives any and all rights
the Borrower may have to a trial by jury in any action, proceeding or claim of
any nature relating to this Note, any documents executed in connection with this
Note or any transaction contemplated in any of such documents. The Borrower
acknowledges that the foregoing waiver is knowing and voluntary.


The Borrower acknowledges that it has read and understands all the provisions of
this Note, including the confession of judgment and waiver of jury trial, and
has been advised by counsel as necessary or appropriate.


WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




Chesapeake Utilities Corporation
Revolving Line of Credit Note
Signature Page


                            
CHESAPEAKE UTILITIES CORPORATION




By: ___________________________________(SEAL)
Beth W. Cooper
Executive Vice president
and Chief Financial Officer
































- 12 -
129644966_4
LIBOR REPLACEMENT Rider









--------------------------------------------------------------------------------





(a)    Benchmark Replacement. Notwithstanding anything to the contrary in the
Note or in any other Loan Document, if the Bank determines that a Benchmark
Transition Event or an Early Opt-in Event has occurred, the Bank may amend the
Note to replace LIBOR with a Benchmark Replacement in accordance with the
provisions of this Rider; and any such amendment shall be in writing, shall
specify the date that the Benchmark Replacement is effective and will not
require any further action or consent of the Borrower. Until the Benchmark
Replacement is effective, amounts bearing interest with reference to LIBOR will
continue to bear interest with reference to LIBOR; provided however, during a
Benchmark Unavailability Period such amounts automatically will bear interest at
the rate and on the terms that would have been applicable under the Note if the
Bank had given notice that LIBOR had become unavailable.


(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Bank will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of the Borrower.


(c)    Notices; Standards for Decisions and Determinations. The Bank will
promptly notify the Borrower of (i) the effectiveness of any Benchmark
Replacement Conforming Changes and (ii) the commencement of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Bank pursuant to this Rider, including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its sole
discretion and without consent from the Borrower, except, in each case, as
expressly required pursuant to this Rider. In addition to any delivery method
permitted pursuant to the terms of the Loan Documents, the Bank may provide any
amendment, notice or other communication to the Borrower hereunder
electronically (including to any electronic address that the Borrower provides
to the Bank) or through an automated platform that the Bank provides to the
Borrower.


(d)    Certain Defined Terms. As used in this Rider:


“Benchmark Replacement” means the sum of: (a) the Benchmark Replacement Index
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than 1.00%, the Benchmark Replacement
will be deemed to be 1.00% for the purposes of the Note.


“Benchmark Replacement Adjustment” means, for each applicable LIBOR-based rate
and tenor, the spread adjustment to the Benchmark Replacement Index, or method
for calculating or determining such spread adjustment (which may be a positive
or negative value or zero) that has been selected by the Bank (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Benchmark Replacement Index by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for such replacement of LIBOR for U.S.
dollar-denominated credit facilities at such time and (b) which also may reflect
adjustments to account for (i) the effects of the transition from LIBOR to the
Benchmark Replacement and (ii) yield- or risk-based differences between LIBOR
and the Benchmark Replacement.


“Benchmark Replacement Commencement Date” means the date a Benchmark Replacement
has replaced LIBOR for all purposes under the Note in accordance with this
Rider.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including,
for example, changes to the definition of “Base Rate,” the definition of “LIBOR
Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Bank decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Bank in a manner
substantially consistent with market practice (or, if the Bank decides that
adoption of any portion of such market practice is not administratively feasible
or if the Bank determines that no market





--------------------------------------------------------------------------------





practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Bank decides is reasonably necessary in
connection with the administration of the Note).


“Benchmark Replacement Index” means the alternate benchmark rate that has been
selected by the Bank to replace LIBOR giving due consideration to (a) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated credit facilities.


“Benchmark Replacement Transition Date” means the earlier to occur of the
following events with respect to LIBOR:


(1)
in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

(2)
in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.



“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:


(1)
a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(2)
a public statement or publication of information by a Governmental Authority
having jurisdiction over the Bank, the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or

(3)
a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR or a Governmental Authority having jurisdiction
over the Bank announcing that LIBOR is no longer representative.



“Benchmark Unavailability Period” means the period, if any, beginning on the
Benchmark Replacement Transition Date and ending on the Benchmark Replacement
Commencement Date, it being understood that if the Benchmark Replacement
Commencement Date occurs on or before the Benchmark Replacement Transition Date
a Benchmark Unavailability Period will not occur.


“Early Opt-in Event” means a determination by the Bank that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Rider, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR.


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“LIBOR” means, for purposes of this Rider only, any interest rate that is based
on the London interbank offered rate, including the Daily LIBOR Rate.





--------------------------------------------------------------------------------







“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


















129644966_4        
Disclosure for Confession of Judgment




Undersigned:
Chesapeake Utilities Corporation
 
909 Silver Lake Road
 
Dover, DE 19904-2472
 
 
Lender:
PNC Bank, National Association
 
The Tower at PNC Plaza, 300 Fifth Ave.
 
Pittsburgh, PA 15222





The undersigned has executed, and/or is executing, on or about the date hereof,
a Revolving Line of Credit Note in the principal amount of $15,000,000.00, under
which the undersigned is obligated to repay monies to Lender.


A.    The undersigned acknowledges and agrees that the above document contains
provisions under which Lender may enter judgment by confession against the
undersigned. Being fully aware of its rights to prior notice and a hearing on
the validity of any judgment or other claims that may be asserted against it by
Lender thereunder before judgment is entered, the undersigned hereby freely,
knowingly and intelligently waives these rights and expressly agrees and
consents to Lender’s entering judgment against it by confession pursuant to the
terms thereof.


B.    The undersigned also acknowledges and agrees that the above document
contains provisions under which Lender may, after entry of judgment and without
either notice or a hearing, foreclose upon, attach, levy, take possession of or
otherwise seize property of the undersigned in full or partial payment of the
judgment. Being fully aware of its rights after judgment is entered (including
the right to move to open or strike the judgment), the undersigned hereby
freely, knowingly and intelligently waives its rights to notice and a hearing
and expressly agrees and consents to Lender’s taking such actions as may be
permitted under applicable state and federal law without prior notice to the
undersigned.


C.    The undersigned certifies that a representative of Lender specifically
called the confession of judgment provisions in the above document to the
attention of the undersigned, and/or that the undersigned was represented by
legal counsel in connection with the above document.


D.    The undersigned hereby certifies: that its annual income exceeds $10,000;
that all references to “the undersigned” above refer to all persons and entities
signing below; and that the undersigned received a copy hereof at the time of
signing.





--------------------------------------------------------------------------------







Date: April 24, 2020                    CHESAPEAKE UTILITIES CORPORATION




By: _________________________________(SEAL)
Beth W. Cooper
Chief Financial Officer





